UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 CARPENTERS LABOR-MANAGEMENT
 PENSION FUND, et al.

                       Plaintiffs,
                                                      Case No. 1:20-cv-00670 (TNM)
                       v.

 BUFFALO VENEER & PLYWOOD
 COMPANY, INC.,

                       Defendant.


                                 MEMORANDUM OPINION

       For seven months, Plaintiffs have pressed their action under the Employee Retirement

Income Security Act (“ERISA”) without response from the Defendant, Buffalo Veneer &

Plywood Company, Inc. (“Buffalo Veneer”). They now move for a default judgment against

Buffalo Veneer. For the following reasons, the motion will be granted.

                                              I.

       Plaintiffs are a pension fund and its trustees (collectively, the “Pension Fund”). Compl.

¶¶ 3–4, ECF No. 1. The Pension Fund provides retirement benefits to employees covered under

collective bargaining agreements with local unions affiliated with the United Brotherhood of

Carpenters and Joiners of America. See id. ¶ 5.

       Buffalo Veneer entered into one such collective bargaining agreement (“CBA”). See id.

¶ 9; id. Ex. 1, ECF No. 1-1. Under its CBA, Buffalo Veneer must comply with the Pension

Fund’s Restated Agreement and Declaration of Trust (“Trust Agreement”). Compl. ¶ 12. The

Trust Agreement requires employers such as Buffalo Veneer “to contribute to the Pension Fund




                                                  1
the amount set forth in the applicable CBA” and submit monthly reports of these contributions.
Id. ¶¶ 14–15.

         The Trust Agreement also establishes procedures to “monitor and enforce the reporting

and contribution requirements.” Id. ¶ 17. Employers are subject to audits. Id. ¶ 15. And the

Pension Fund may assess a 1.5 percent interest rate on all delinquent contributions. 1 Id. ¶¶ 16,

19. In the event of litigation, the Pension Fund also can collect liquidated damages totaling the

greater of $750 or 20 percent of the delinquent contributions and attorney’s fees. See id. ¶¶ 16,

20–21.

         The Pension Fund audited Buffalo Veneer’s payroll records from January 2014 through

May 2018 and discovered that Buffalo Veneer had failed to make its required contributions to

the Pension Fund. See id. ¶ 25; id. Ex. 2, ECF No. 1-2. The Pension Fund sent the audit

findings to Buffalo Veneer, which then made some payments toward the outstanding balance but

not the full amount. See Compl. ¶¶ 26–27. The Pension Fund has issued multiple demands to

Buffalo Veneer to pay the remaining balance, but Buffalo Veneer has not complied. See id. ¶¶

28–31. The Pension Fund also alleges that Buffalo Veneer submitted no reports on its

contributions between September 2019 through the present. Id. ¶ 39.

         The Pension Fund filed this action under ERISA and the parties’ agreements seeking to

recover the rest of the delinquent contributions and to enforce Buffalo Veneer’s reporting

obligations. See id. ¶¶ 6, 24–48. Despite timely service, Buffalo Veneer never responded to the

Complaint.




1
  A contribution or report is considered “delinquent” if the Pension Fund does not receive it “by
the first business day on or after the fifteenth day of the month, following the month in which the
relevant hours were worked.” Compl. ¶ 18.
                                                 2
       At the Pension Fund’s request, the Clerk entered default against Buffalo Veneer. See

Suppl. Req. to Enter Default, ECF No. 10; Default, ECF No. 11. Buffalo Veneer has not moved

to set aside this default. The Pension Fund then filed this default judgment motion. See Pls.’

Mot. for Default J. (“Pls.’ Mot.”), ECF No. 13.

                                                II.

       Federal Rule of Civil Procedure 55 governs the process for default judgments. First, the

Clerk of Court enters a default on the docket if the “party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise defend.” Fed. R. Civ. P. 55(a). The

plaintiff then moves for a default judgment under Rule 55(b).

       In assessing a default judgment motion, courts conduct a liability and damages inquiry.

The liability inquiry is limited. The “defaulting defendant is deemed to admit every well-

pleaded allegation in the complaint.” Fanning v. Permanent Sol. Indus., 257 F.R.D. 4, 7 (D.D.C.

2009) (cleaned up). If a court imposes liability, it then “must make an independent evaluation of

the sum to be awarded unless the damages are certain.” Serv. Emps. Int’l Union Nat’l Indus.

Pension Fund v. Liberty House Nursing Home of Jersey City, Inc., 232 F. Supp. 3d 69, 76

(D.D.C. 2017).

                                              III.

                                              A.
       Default judgment is appropriate here. It has been seven months and Buffalo Veneer has

yet to enter the fray. It did not respond to the Complaint or this default judgment motion, and it

has not moved to set aside the Clerk’s default entry. Accord Fanning v. AMF Mech. Corp., 326
F.R.D. 11, 14 (D.D.C. 2018). From here, the Court need only determine whether the Pension

Fund’s allegations are well-pleaded. They are.



                                                   3
       ERISA requires employers to contribute to multiemployer pension plans based on the

terms of collective bargaining agreements. See 29 U.S.C. § 1145. The Pension Fund alleges that

Buffalo Veneer entered into the CBA, which requires contributions to the Pension Fund. See

Compl. ¶¶ 9–14; id. Ex. 1, Article 24. And yet, the audit from January 2014 to May 2018

revealed that Buffalo Veneer failed to remit these contributions. Compl. ¶ 39.

       More, the Pension Fund offers the audit findings of Buffalo Veneer’s payroll records.

See id. Ex. 2. Lezlee Wall, the Pension Fund’s Client Service Manager, also attests to the

missing contributions. See Aff. of Client Service Manager Lezlee Wall (“Wall Aff.”), ECF No.

13-2. Thus, the allegations and documentary evidence establish Buffalo Veneer’s liability for its

contribution obligations. Accord AMF Mech. Corp., 326 F.R.D. at 14.

       The Pension Fund also alleges that Buffalo Veneer agreed to certain reporting

requirements related to its payments. See Compl. ¶ 10; Wall Aff. Ex. 2, § 5.6, ECF No. 13-4.

But it failed to submit these reports from September 2019 through the present. See Compl. ¶ 39;

Wall Aff. ¶ 6. These allegations establish Buffalo Veneer’s liability for failure to meet its

reporting obligations.

                                                  B.

       Now to the damages Buffalo Veneer owes. ERISA authorizes the following damages for

actions related to delinquent contributions: “(1) the unpaid contributions; (2) interest on the

unpaid contributions; (3) an amount equal to the greater of either interest on the unpaid

contributions or liquidated damages; (4) reasonable attorney’s fees and costs; and (5) other

appropriate relief.” Flynn v. Mastro Masonry Contractors, 237 F. Supp. 2d 66, 70 (D.D.C.

2002). The first three are “‘sums certain’” based on the parties’ agreements. Id. But attorney’s

fees are not because “the reasonableness of the fees requested by the plaintiff is a judgment call



                                                 4
which only the court can make.” Id. (cleaned up). In assessing damages, courts can rely on

“detailed affidavits or documentary evidence.” Boland v. Providence Const. Corp., 304 F.R.D.
31, 36 (D.D.C. 2014) (cleaned up). And the plaintiff must prove the damages sought “to a

reasonable certainty.” Boland v. Elite Terrazzo Flooring, 763 F. Supp. 2d 64, 68 (D.D.C. 2011).

        The Pension Fund seeks to recover $113,003.26 in damages, which includes $65,812.89

in delinquent contributions, $13,162.57 in liquidated damages, $30,258.05 in interest, and

$3,769.75 in attorney’s fees. Pls.’ Mot. at 2; Wall Aff. ¶ 11. The Pension Fund’s evidence

proves each of these damages with reasonable certainty.

        Buffalo Veneer paid some, but not all, of its outstanding balance after receiving the audit

findings. See Compl. ¶¶ 26–27. The Pension Fund submitted documentation showing that

Buffalo Veneer remitted no contributions for the period October 2016 through August 2018,

which totals $65,812.89. See Wall Aff. Ex. 7, ECF No. 13-9. This amount is also supported by

the audit findings and unpaid reports that list the contributions owed each month during this

period. See Wall Aff. Exs. 5, 6, ECF Nos. 13-7, 13-8. The Court will award $65,812.89 in

damages for the delinquent contributions.

        Next, the Pension Fund requests interest on the outstanding contributions. See Pls.’ Mot.

at 2. Under ERISA, the Pension Fund can collect interest at a rate determined by the governing

CBA. See 29 U.S.C. § 1132(g). And Buffalo Veneer agreed under its CBA that delinquent

contributions are assessed a monthly interest rate of 1.5 percent. See Wall Aff. Ex. 2, § 5.5; id.

Ex. 3, Article III(c)(1), ECF No. 13-5. Ms. Wall’s affidavit and the other supporting

documentation show that Buffalo Veneer incurred $30,258.05 in interest under this rate based on

the $65,812.89 in delinquent contributions. See Wall Aff. ¶ 10; id. Ex. 7. The Pension Fund is

entitled to this interest.



                                                 5
         More, the Pension Fund may collect liquidated damages totaling the greater of $750 or 20

percent of delinquent contributions. See Wall Aff. Ex. 3, Article III(c)(3); 29 U.S.C. §

1132(g)(2)(C)(ii). Since it proved delinquent contributions totaling $65,812.89, the Court will

award $13,162.57—20 percent of this amount—in liquidated damages. See Wall Aff. ¶ 9; id.

Ex. 7.

         The Court also will grant the $3,769.75 in attorney’s fees. See Pls.’ Mot. at 2; 29 U.S.C.

§ 1132(g)(2)(D). The Pension Fund’s attorneys submitted their bills showing their hourly fees

and the tasks they performed for this litigation. See Aff. of Brian Quinn Ex. 8, ECF No. 13-11.

The attorneys charged $190/hour for their work and the paralegal charged $55/hour, see id. at 6,

rates that are well within the norm for such services in this district, see Boland v. Smith & Rogers

Constr. Ltd., 201 F. Supp. 3d 144, 149 (D.D.C. 2016) (awarding attorney’s fees where attorney

charged $590/hour and paralegal charged $170/hour); Fanning v. Seneca One Realty LLC, 265 F.

Supp. 3d 31, 35 (D.D.C. 2017) (awarding attorney’s fees where attorney billed at $280/hour).

They attested that the fees and tasks reflected in the bills were accurate. See Aff. of Brian Quinn

¶ 4, ECF No. 13-10; Aff. of Casey Jensen ¶ 3, ECF No. 13-12; Aff. of Roberta Olson ¶ 2, ECF

No. 13-13. Based on this evidence, the Court finds that these fees were justified and reasonable

for the Pension Fund to pursue its action against Buffalo Veneer.

         Finally, the Pension Fund seeks an injunction compelling Buffalo Veneer to comply with

its reporting and contribution obligations. See Compl. ¶¶ 36–43. 2 ERISA authorizes courts to

award “other legal or equitable relief as [it] deems necessary.” 29 U.S.C. § 1132(g)(2)(E). In

this district, “courts have awarded injunctions requiring an employer to comply with its



2
 The default judgment motion contains only a few references to the injunctive relief. But the
Court will still address it because the Pension Fund moves for the “relief requested in the
Complaint.” Pls.’ Mot. at 1.
                                                  6
obligations under ERISA and collective bargaining agreements.” Smith & Rogers Constr., 201
F. Supp. 3d at 150 (citing cases).

         To date, Buffalo Veneer has flouted its obligations under ERISA and the parties’

agreements. It ignored its contribution responsibilities from October 2016 through August 2018

and its monthly reporting requirement from September 2019 through the present. The Pension

Fund sent multiple demands for Buffalo Veneer to comply with these obligations, but Buffalo

Veneer has failed to do so. See Compl. ¶¶ 28–31. And it remains noncompliant to this day. See
id. ¶¶ 32, 34; Wall Aff. ¶¶ 5, 7. Buffalo Veneer “has demonstrated no willingness to comply

with either its contractual or statutory obligations or to participate in the judicial process.”

Carpenters Lab.-Mgmt. Pension Fund v. Freeman-Carder LLC, 498 F. Supp. 2d 237, 242

(D.D.C. 2007). Thus, injunctive relief is warranted. Accord Bricklayers & Trowel Trades Int’l

Pension Fund v. Barron, 317 F. Supp. 3d 157, 163 (D.D.C. 2018).

         The Court will direct Buffalo Veneer to file complete and timely monthly reports for all

periods required under the parties’ agreements and to timely pay all contributions to the Pension

Fund that may become due after the entry of judgment. 3

                                                  IV.

         For these reasons, the motion for default judgment will be granted. A separate Order will

issue.
                                                                             2020.10.08
                                                                             17:24:32 -04'00'
Dated: October 8, 2020                                  TREVOR N. McFADDEN, U.S.D.J.




3
 This injunction also satisfies the relief requested in the third claim of the Complaint. See
Compl. ¶¶ 44–48.
                                                   7